 Case 2:03-cr-00197-RAJ Document 311 Filed 04/21/20 Page 1 of 2 PageID# 1120




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

THOMAS F. MCCOY,

                      Petitioner,
v.                                                    CRIMINAL ACTION NO. 2:03-cr-197


UNITED STATES OF AMERICA,

                      Respondent.


                                            ORDER

       On December 18, 2003, Petitioner and six of his co-defendants were named in a sixty-one

count indictment for their roles in a series of twenty-nine robberies between December 2, 2002

and September 30, 2003. ECF No. 1; see also ECF No. 300 at ¶ 9 (summarizing Petitioner’s

offense conduct). Petitioner was charged with a total of twenty-five counts. ECF No. 1. On March

24, 2004, Petitioner pleaded guilty to Count 8, Interference with Commerce by Threats or

Violence, in violation of 18 U.S.C. § 1951; Count 9, Using, Carrying, and Possessing Firearms

During and in Relation to, and in Furtherance of, a Crime of Violence, in violation of 18 U.S.C. §

924(c)(1)(A)(ii); Count 47, Interference with Commerce by Threats or Violence, in violation of

18 U.S.C. § 1951; and Count 48, Using, Carrying, and Possessing Firearms During and in Relation

to, and in Furtherance of, a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and

(c)(1)(C)(i). On July 12, 2004, this Court sentenced Petitioner to a total term of 421 months,

consisting of 37 months on Counts 8 and 47 to be served concurrently, 84 months on Count 9 to

be served consecutively, and a term of 300 months on Count 48 to be served consecutively. ECF

No. 193 at 20.

       On March 12, 2020, Petitioner filed a pro se Motion for the Court to Undertake Judicial

                                                1
 Case 2:03-cr-00197-RAJ Document 311 Filed 04/21/20 Page 2 of 2 PageID# 1121




Notice Regarding Proposed Reconsideration of Judgment (“Motion for Compassionate Release”).

ECF No. 299. On March 23, 2020, the Court denied Petitioner’s Motion for Compassionate

Release. ECF No. 303. On April 2, 2020, Petitioner, through counsel, filed a Motion to Reconsider

the Court’s Order of March 23, 2020 (“the Motion for Reconsideration”). ECF No. 304.

       After reviewing Petitioner’s Motion for Reconsideration and the case file, the Court is of

the opinion that summary dismissal of this action without response from the Government is

inappropriate. Accordingly, the Court ORDERS the United States Attorney to file an answer or

other pleading in response to Petitioner’s Motion for Reconsideration within FOURTEEN (14)

DAYS from the date of this Order.

       Petitioner may, if he desires, file a response within SEVEN (7) DAYS of receipt of

Respondent’s answer. Upon the filing of Respondent’s answer, any reply by Petitioner, and the

receipt of any necessary court records, this Court will enter further orders as may be appropriate.

       The Court DIRECTS the Clerk to provide a copy of this Order to Petitioner, his counsel

of record, and the United States Attorney’s Office for the Eastern District of Virginia.



       IT IS SO ORDERED.


Norfolk, Virginia
April 21, 2020
                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
